ALLOWANCE
The amendment filed 5/17/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jason Budd (#57,937) on 8/17/2022.
The application has been amended as follows:
Claims 21-22 have been cancelled.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1, 3-13, and 15-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a vehicle comprising: an exterior facing an external environment surrounding the vehicle; an emblem disposed at the exterior facing the external environment, the emblem comprising a light source configured to emit visible light that transmits to the external environment; a controller in communication with the light source of the emblem, the controller configured to cause the light source to emit the visible light upon a detected triggering event; and an antenna module, in communication with the controller and configured to be in communication with an authorized mobile device and to determine a strength of signal from the authorized mobile device indicative of a distance between the authorized mobile device and the antenna module, wherein, the detected triggering event comprises detection that the distance between the mobile device and the antenna module has (i) moved from a far position exceeding a predetermined distance from the vehicle to a near position within the predetermined distance from the vehicle or (ii) moved from the near position to the far position as specifically called for in the claimed combinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meinke et al. (US 2009/0257241), Kuramitsu et al. (US 2017/0357044), Ho (US 2021/0009030), Horibe et al. (US 2014/0093665), Okumura et al. (US 2019/0232886) disclose a similar illuminated vehicle emblem. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875